     Case 1:19-cv-01718-DAD-SAB Document 38 Filed 05/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
      BILLY DRIVER, JR.,                                    Case No. 1:19-cv-01718-DAD-SAB (PC)
11
                            Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
12                                                          FOR SETTLEMENT, MOTION FOR ORDER
                v.                                          TO SHOW CAUSE, MOTION FOR
13                                                          EXPEDITED REVIEW, AND MOTION TO
      ADA 1824 PANELS, et al.,                              SHOW CAUSE WHY PRESS SHOULD NOT
14                                                          BE ALLOWED TO COVER PROCEEINDGS
                            Defendants.
15                                                          (ECF Nos. 30, 21, 32, 33)
16

17             Plaintiff Billy Driver, Jr. is a state prisoner proceeding pro se in this civil rights action
18   pursuant to 42 U.S.C. § 1983.
19             Currently before the Court are Plaintiff’s “motion seeking preliminary final approval of
20   collective settlement(s), “motion for order to show cause,” “motion for expedited chief judge
21   review,” motion for order to show cause why press should not be allowed to cover court
22   proceedings, filed on March 12, 2020. (ECF Nos. 30, 31, 32, 33.) Plaintiff’s motions must be
23   denied.
24             First, as was true in all of Plaintiff’s prior motions seeking settlement, on December 16,
25   2019, the undersigned issued findings and recommendations recommending that Plaintiff’s
26   application to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g) and that
27   Plaintiff be ordered to pay the $400.00 filing fee in full in order to proceed with this action. (ECF
28
                                                            1
     Case 1:19-cv-01718-DAD-SAB Document 38 Filed 05/14/20 Page 2 of 3

 1   No. 8.) Plaintiff filed written objections to the findings and recommendations on January 21,

 2   2020. (ECF No. 13.) Plaintiff’s application to proceed in forma pauperis and the December 16,

 3   2019 findings and recommendations remain pending before the District Judge assigned to this

 4   action. Further, once the District Court either grants Plaintiff’s application to proceed in forma

 5   pauperis or denies Plaintiff’s application to proceed in forma pauperis and Plaintiff pays the

 6   filing fee in full, the Court will then screen Plaintiff’s complaint as it is required to do pursuant to

 7   28 U.S.C. § 1915A(a). Since the Court has not yet screened Plaintiff’s complaint, the Court has

 8   not yet determined whether Plaintiff has stated at least one cognizable claim for relief.

 9   Additionally, no Defendant has appeared in this action. Therefore, this action is not ready to be

10   set for a settlement conference and, thus, Plaintiff’s motion for a settlement teleconference is

11   denied.

12             Second, Plaintiff’s order to show cause as why he cannot have access to court email, shall

13   be denied. Plaintiff is advised that pursuant to Local Rule 133, “any person appearing pro se may

14   not utilize electronic filing except with the permission of the assigned Judge or Magistrate Judge. See

15   L.R. 133(b)(3). All pro se parties shall file and serve paper documents as required by applicable

16   Federal Rules of Civil or Criminal Procedure or by these Rules.” Local Rule 133(b)(2).

17   Therefore, any communications Plaintiff wishes to send to the Court should be done by way of paper

18   documents, rather than by e-mail.

19             Third, with regard to Plaintiff’s motion for expedited review by the District Judge, it must be

20   denied. As stated above, Plaintiff’s application to proceed in forma pauperis and the December

21   16, 2019 findings and recommendations remain pending before the District Judge assigned to this

22   action. In addition, as noted in the Court’s February 4, 2020 order, judges in the Eastern District

23   of California carry the heaviest caseloads in the nation, and this Court is unable to devote

24   inordinate time and resources to individual cases and matters. Thus, Plaintiff’s motion will be

25   denied insofar as he seeks to impose different time frames than this court is able to provide.

26             Lastly, with regard to Plaintiff’s motion as to why the press should not be allowed (or
27   requested) to cover the instant proceedings, it must be denied. Plaintiff is informed that nothing in

28   the Court’s rules or any applicable order in the instant action prevents the press or media from
                                                           2
     Case 1:19-cv-01718-DAD-SAB Document 38 Filed 05/14/20 Page 3 of 3

 1   covering the proceedings in this case. As such, the news media, including the specific publications

 2   identified in Plaintiff’s motion, are free to cover this litigation. To the extent Plaintiff is requesting

 3   that the Court issue an order to the press or any specific news media organization to cover this case,

 4   the Court lacks jurisdiction to issue such an order to any individual or organization that is not a party

 5   to this action. The Court’s jurisdiction is limited to the parties in this action and to any viable legal

 6   claims upon which this action is proceeding. Summers v. Earth Island Inst., 555 U.S. 488, 491−93

 7   (2009); Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010).

 8            Based on the foregoing, it is HEREBY ORDERED that:

 9            1.      Plaintiff’s motion seeking preliminary final approval of collective settlement(s)

10                    (ECF No. 30) is denied;

11            2.      Plaintiff’s motion for an order to show cause (ECF No. 31) is denied;

12            3.      Plaintiff’s motion for expedited review by the District Judge (ECF No. 32) is

13                    denied;

14            4.      Plaintiff’s motion for an order to show cause why the press should not be allowed

15                    to cover the proceedings (ECF No. 33) is denied; and

16            5.      Plaintiff is cautioned that the repeated filing of meritless motions will not be

17                    tolerated. Filing frivolous motions is a waste of the Court's limited judicial

18                    resources. Future filing of frivolous motions will be summarily denied absent at

19                    least a minimal showing that Plaintiff has meet the requirements necessary for the

20                    requested relief.
21
     IT IS SO ORDERED.
22

23   Dated:        May 14, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                            3
